91 F.3d 152
78 A.F.T.R.2d 96-5672
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sandra L. JEWETT, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70102.
United States Court of Appeals, Ninth Circuit.
Submitted July 9, 1996.*Decided July 15, 1996.

Before:  HUG, Chief Judge, and SCHROEDER and POOLE, Circuit Judges.


1
MEMORANDUM**


2
Sandra L. Jewett appeals pro se the tax court's dismissal of her petition for lack of prosecution and denial of her motion to vacate the dismissal order.  We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.  The tax court did not abuse its discretion by dismissing Jewett's petition in light of her willful failure to appear for trial.  See Tax Ct.R. 123(b);  Edelson v. Commissioner, 829 F.2d 828, 831 (9th Cir.1987).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3